ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Minnesota suspending respondent indefinitely from the practice of law in that jurisdiction, with a minimum of thirty-six months before he is eligible to petition for reinstatement, this court’s August 20, 2012, order suspending respondent pending further action of the court and directing him to show cause why the functional equivalent reciprocal discipline of a thirty-six month suspension with a fitness requirement for reinstatement should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Michael W. Coopet is hereby suspended from the practice of law in the District of Columbia for a period of thirty-six months with reinstatement subject to a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).